MEMORANDUM OF DECISION.
Karen C. appeals from a judgment of the District Court, Skowhegan, terminating her parental rights to two of her children. 22 M.R.S.A. § 4055 (Supp.1985). She challenges the sufficiency of the evidence to support termination. Examining the evidence in a light most favorable to the Department of Human Services, we conclude that the evidence was sufficient to persuade the factfinder that the statutory requirements were proven to a high probability. See In re Crystal S., 483 A.2d 1210, 1213 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.